Exhibit 10(u)(v)

General Release and Separation Agreement

 

This General Release and Separation Agreement (the, or this “Agreement”) is made
and entered into this 29th day of March, 2019 by and between Albany
International Corp. (the "Company") and John Cozzolino ("Employee").

 

In consideration of the acknowledgements and mutual covenants hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.         Presentation of Agreement. Employee acknowledges that on March 29,
2019 he was given this Agreement and was afforded 21 days to consider same.

 

2.         Legal Advice. Employee was, and hereby is, advised to consult a
lawyer before signing this Agreement.

 

3.          Acceptance of Agreement. Employee may accept this Agreement only by
signing, dating and delivering the Agreement to the Company (in the manner set
forth in Section 13) on or before the Company’s normal close of business on
April 24, 2019. Time is of the essence with regard to this Section 3.

 

4.         Revocation. Employee may revoke this Agreement at any time within
seven (7) days after signing and delivering it to the Company by notifying the
Company in writing (in the manner set forth in Section 13) of Employee’s
decision to revoke. Time is of the essence with regard to this Section 4.

 

5.         Effective Date. The effective date of this Agreement shall be the
eighth (8th) day after Employee signs and delivers it to the Company in
accordance with Section 3 above, unless Employee revokes the Agreement before
then in accordance with Section 4 above. If Employee fails to accept this
Agreement in accordance with Section 3 above, or timely revokes the Agreement in
accordance with Section 4 above, the Agreement will not become effective and
will not be binding on Employee or the Company.

 

6.         Termination of Employment. Employee’s employment by the Company has
been terminated effective March 29, 2019. The parties agree that said
termination of employment was a termination by the Company other than for Cause
within the meaning of Section 2 of that certain Severance Agreement (the
“Severance Agreement”) entered into by and between the parties with an effective
date of January 1, 2016.

 

7.         Severance Payments. In accordance with, and subject to, the terms of
the Severance Agreement, the Company shall pay to Employee the Severance Amount
as specified in the Severance Agreement.

 



 

8.         Additional Severance. In addition to the Severance Amount as
specified in the Severance Agreement, the Company agrees to pay Employee an
additional severance amount (the, “Additional Severance”) conditioned upon
Employee’s telephonic availability post-separation to assist with any unresolved
transitional items, as needed, and if called upon. The Additional Severance
shall be equal to Employee’s gross monthly salary in effect as of the Effective
Date, less applicable withholdings and deductions required by law or otherwise
agreed to by the parties. The Additional Severance shall be paid provided
Employee is responsive to any inquiries from his successor or any other Company
employee, if any, in the first six (6) weeks following the date of termination.
Said Additional Severance shall be paid on the first customary pay date
following the conclusion of the six-week period.

 

9.         Employee’s Acknowledgement. Employee acknowledges and agrees that,
except for this Agreement, Employee would have no right to receive the benefits
described in Section 7 or 8.

 

10.       Defined Term. As used in this Agreement, the term “Albany” means,
individually and collectively, Albany, each subsidiary and affiliate of Albany,
and their respective employee welfare benefit plans, employee pension benefit
plans, successors and assigns, as well as all present and former shareholders,
directors, officers, fiduciaries, agents, representatives and employees of those
companies and other entities.

 

11.       General Release. By signing this Agreement Employee immediately gives
up and releases Albany from, and with respect to, any and all rights and claims
that Employee may have against Albany (except as expressly state in subsection
11(c) below), whether or not Employee presently is aware of such rights or
claims or suspects them to exist. In addition, and without limiting the
foregoing:

 

(a)The Employee on behalf of himself, his agents, spouse, representatives,
assignees, attorneys, heirs, executors and administrators, fully releases Albany
and Albany’s past and present successors, assigns, parents, divisions,
subsidiaries, affiliates, officers, directors, shareholders, employees, agents
and representatives from any and all liability, claims, demands, actions, causes
of action, suits, grievances, debts, sums of moneys, controversies, agreements,
promises, damages, back and front pay, costs, expenses, attorneys fees, and
remedies of any type, which Employee now has or hereafter may have, by reason of
any matter, cause, act or omission arising out of or in connection with
Employee’s employment or the termination of his employment with Albany prior to
Employee signing this Agreement, including, without limiting the generality of
the foregoing, any claims, demands or actions arising under the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Employee Retirement Income Security Act of 1974, Title VII of the Civil
Rights Act of 1964, the Civil Rights act of 1991, the Civil Rights Act of 1866,
the Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, and
any other federal, state or

- 2 -

 

local statute, ordinance or common law regarding employment, discrimination in
employment, or the termination of employment. Notwithstanding the foregoing,
Employee is not waiving any right that cannot, as a matter of law, be
voluntarily waived, including the right to file a charge or complaint with, or
participate in the adjudication of charge or complaint of discrimination filed
with, any federal, state or local administrative agency, though Employee
expressly waives any right to recover any money or obtain any other relief or
benefit as a result of any complaint or charge being filed with any federal,
state or local administrative agency.

  

The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or any covenant of good faith and fair dealing; all tort claims;
and all claims for attorney’s fees or expenses.

 

The Employee represents that he understands the foregoing release, that rights
and claims under the Age Discrimination in Employment Act of 1967, as amended,
are among the rights and claims against Albany he is releasing, and that he
understands that he is not releasing any rights or claims arising after the date
Employee signs this Agreement.

 

(b)If Employee breaches any obligation under this Agreement, Employee agrees
that Albany shall not be obligated to continue to make payments under Sections 7
or 8, and that Employee shall reimburse Albany for all payments made pursuant to
Sections 7 or 8.

 

(c)Nothing in this Agreement, however, shall be deemed a waiver of any vested
rights or entitlements Employee may have under any retirement or other employee
benefit plans administered by Albany. Nor shall anything in this Agreement
operate to release Albany from its obligations under this Agreement.

 

12.      Non-admission of Liability. This Agreement does not constitute an
admission by Albany of any liability to Employee, and Employee understands and
agrees that Albany denies any such liability to Employee.

 

13.      Notices. Notices or other deliveries required or permitted to be given
or made under this Agreement by Employee to Albany shall, except to the extent
otherwise required by law, be deemed given or made if delivered by hand or by
express mail or overnight courier service to Albany International Corp., 216
Airport Drive, Rochester, New Hampshire 03867, Attention: General Counsel.

 

- 3 -

 

14.      Ratification of Prior Agreement. The terms, provisions and conditions
of the Severance Agreement are unchanged and in full force and effect and are
hereby ratified and confirmed in all respects. Unless otherwise defined herein,
any defined term used in this Agreement, shall have the definition ascribed to
it in the Severance Agreement.

 

15.      Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

 

IN WITNESS WHEREOF, Employee and a duly authorized representative of the Company
have signed this Agreement as of the dates set forth below.

 

 

Employee Albany International Corp.         
___________________By:                                                       
John Cozzolino           Name:             Title:    Dated: ____________, 2019
Dated: _____________, 2019

 



- 4 -

 